DETAILED ACTION
Status of the Application

	In this response, the Applicants claim(s) 1 – 10, 21 – 22, and 26 – 33 are further amended as a result of the Examiner’s Amendment included herein (as authorized by ALI ASSAR (registration number # 65,848), on June 14, 2020). Claim(s) 1 – 10, 21 – 22, and 26 – 33 are therefore pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence by ALI ASSAR (registration number # 65,848), on June 14, 2020. The application has been amended as follows: 
 
1.	 (Currently Amended) A computer-implemented method for determining whether an entity generating impressions for an online video advertisement is human, comprising:
receiving, at a computer, ad viewing information for a user;

comparing, by the computer, the short term usage pattern with a short term usage template and determining a first deviation in the short term usage pattern;
generating, by the computer, based on the ad viewing information for the user, a long term usage pattern for the user, wherein the short term usage pattern is generated over a first time interval that is smaller than a second time interval for generating the long term usage pattern, and wherein the long term usage pattern for the user comprises an indication of (i) a plurality of time periods of a day and (ii) a first set of levels of activity comprising at least one level of activity for each time period of the plurality of time periods of the day;
comparing, by the computer, the long term usage pattern with a long term usage template indicative of (i) the plurality of time periods of the day and (ii) a second set of levels of activity comprising at least one level of activity for each time period of the plurality of time periods of the day, and determining a second deviation in the long term usage pattern based upon the comparing the long term usage pattern with the long term usage template, wherein the comparing the long term usage pattern with the long term usage template comprises comparing the first set of levels of activity with the second set of levels of activity, wherein the comparing the long term usage pattern with the long term usage template comprises determining whether the user exhibits usual human usage comprising a sleep pattern indicative of a long period of inactivity associated with a daily sleep time of the user;

a determination of whether the user generates video ad requests, from the user to at least one server, at a first rate faster than once per first period of time, wherein the first period of time corresponds to a programmable time; or 
a determination of whether the user generates video ad requests for the online video advertisement, from the user to at least one server, at a second rate faster than once per second period of time, wherein the second period of time corresponds to a length of the online video advertisement; 
upon a determination that the user is not a human user, automatically reporting, by the computer, the determination that the user is not a human user to an audit server for adjusting online video advertisement insertion charges that are generated based on activity of the user; and
making, by the computer, a second qualitative assessment regarding whether or not a second user is a human user, wherein the second qualitative assessment is based on at least one of: 
a determination of whether the second user generates video ad requests, from the second user to at least one server, at a third rate faster than once per the first period of time; or 
a determination of whether the second user generates video ad requests for the online video advertisement, from the second user to at least one server, at a fourth rate faster than once per the second period of time.

2. 	 (Previously Presented) The method of claim 1, comprising:
identifying one or more similar users associated with the user based on the one or more similar users being associated with a same age group as the user; and
deriving at least one of the short term usage pattern or the long term usage pattern based on one or more usage patterns of the one or more similar users.

3.	 (Previously Presented) The method of claim 1, comprising:
identifying one or more similar users associated with the user based on the one or more similar users being associated with a same geographic area as the user; and
deriving at least one of the short term usage pattern or the long term usage pattern based on one or more usage patterns of the one or more similar users.

4.	 (Previously Presented) The method of claim 1, comprising:
identifying one or more similar users associated with the user based on the one or more similar users being associated with a same set of browsed websites as the user; and
deriving at least one of the short term usage pattern or the long term usage pattern based on one or more usage patterns of the one or more similar users.


estimating a subjective daily schedule for the user, and selecting, at a current time, a type of advertisements sent to the user based on the current time in relation to the subjective daily schedule for the user.

6. 	(Currently Amended) An apparatus for determining whether or not an entity generating impressions of an online video advertisement is a human user, comprising:
a computer-readable storage medium; and
a processor configured to execute instructions stored in the computer-readable storage medium and to act as:
an impression module configured to receive ad viewing information for a user;
a short term usage pattern generation module configured to generate, based on the ad viewing information for the user, a short term usage pattern for the user, the short term usage pattern reflecting user interaction with the online video advertisement;
a first comparison module configured to compare the short term usage pattern with a short term usage template and to determine a first deviation in the short term usage pattern;
a long term usage pattern generation module configured to generate, based on the ad viewing information for the user, a long term usage pattern for the user, wherein the short term usage pattern is generated over a first time interval that is greater than a second time interval for generating the long term usage pattern, and wherein the long 
a second comparison module configured to compare the long term usage pattern with a long term usage template indicative of (i) the plurality of time periods of the day and (ii) a second set of levels of activity comprising at least one level of activity for each time period of the plurality of time periods of the day, and determining a second deviation in the long term usage pattern based upon the comparing the long term usage pattern with the long term usage template, wherein the comparing the long term usage pattern with the long term usage template comprises comparing the first set of levels of activity with the second set of levels of activity, wherein the comparing the long term usage pattern with the long term usage template comprises determining whether the user exhibits usual human usage comprising a sleep pattern indicative of a long period of inactivity associated with a daily sleep time of the user; and
a qualitative assessment module configured to:
make a qualitative assessment regarding whether or not the user is a human user based on at least one of the first deviation in the short term usage pattern or the second deviation in the long term usage pattern, wherein the qualitative assessment is based on a determination of whether the user generates video ad requests at a first rate faster than once per first period of time, wherein the first period of time corresponds to a programmable time; 
; and
make a second qualitative assessment regarding whether or not a second user is a human user, wherein the second qualitative assessment is based on a determination of whether the second user generates video ad requests at a second rate faster than once per the first period of time.

7.	(Previously Presented) The apparatus of claim 6, wherein the processor is configured to execute instructions stored in the computer-readable storage medium and to act as:
a billing communication module configured to report the qualitative assessment to a billing server.

8.	(Previously Presented) The apparatus of claim 6, wherein the processor is configured to execute instructions stored in the computer-readable storage medium and to act as:
a weighted average module configured to compute a weighted average of the first deviation and the second deviation; and
a determination module configured to perform the qualitative assessment by comparing the weighted average with a predetermined threshold.



10.	(Previously Presented) The apparatus of claim 6, wherein the processor is configured to execute instructions stored in the computer-readable storage medium and to act as:
a daily schedule determination module configured to estimate a subjective daily schedule for the user, and
a target ad module configured to select a type of advertisements sent to the user based on a determination of a current time of day for the user.

11-20. (Cancelled)

21.	 (Currently Amended) A non-transitory computer readable medium having stored thereon instructions that when executed cause performance of operations, the operations comprising:
receiving, at a computer, ad viewing information for a user;
calculating, by the computer, based on the ad viewing information for the user, a short term usage pattern for the user, the short term usage pattern reflecting user interaction with an online video advertisement;

generating, by the computer, based on the ad viewing information for the user, a long term usage pattern for the user, wherein the short term usage pattern is generated over a first time interval that is smaller than a second time interval for generating the long term usage pattern, and wherein the long term usage pattern for the user comprises an indication of (i) a plurality of time periods of a day and (ii) a first set of levels of activity comprising at least one level of activity for each time period of the plurality of time periods of the day;
comparing, by the computer, the long term usage pattern with a long term usage template indicative of (i) the plurality of time periods of the day and (ii) a second set of levels of activity comprising at least one level of activity for each time period of the plurality of time periods of the day, and determining a second deviation in the long term usage pattern based upon the comparing the long term usage pattern with the long term usage template, wherein the comparing the long term usage pattern with the long term usage template comprises comparing the first set of levels of activity with the second set of levels of activity, wherein the comparing the long term usage pattern with the long term usage template comprises determining whether the user exhibits usual human usage comprising a sleep pattern indicative of a long period of inactivity associated with a daily sleep time of the user;
making, by the computer, a qualitative assessment regarding whether or not the user is a human user based on at least one of the first deviation in the short term usage pattern or the second deviation in the long term usage pattern, wherein the qualitative assessment is based on a determination of whether the user generates video ad requests for the online video first rate faster than once per first period of time, wherein the first period of time corresponds to a length of the online video advertisement; 
upon a determination that the user is not a human user, automatically reporting, by the computer, the determination that the user is not a human user to an audit server for adjusting online video advertisement insertion charges that are generated based on activity of the user; and
making, by the computer, a second qualitative assessment regarding whether or not a second user is a human user, wherein the second qualitative assessment is based on a determination of whether the second user generates video ad requests for the online video advertisement at a second rate faster than once per the first period of time.

22. 	 (Previously Presented) The non-transitory computer readable medium of claim 21, the operations comprising: 
reporting the qualitative assessment to a billing server.

23.	 (Canceled)

24.	 (Canceled)

25.	 (Canceled)


performing a sequence of tests such that, at a first test, an intermediate qualitative assessment is made, with a next test in the sequence of tests performed responsive to determining that the intermediate qualitative assessment in the first test is that the user is a human user.

27.	 (Previously Presented) The non-transitory computer readable medium of claim 21, comprising:
estimating a subjective daily schedule for the user.

28.	 (Previously Presented) The non-transitory computer readable medium of claim 27, comprising:
selecting, at a current time, a type of advertisements sent to the user based on the current time in relation to the subjective daily schedule for the user.

29.	 (Previously Presented) The non-transitory computer readable medium of claim 21, comprising:
generating the long term usage template based on daily schedules of a plurality of users.

30.	 (Previously Presented) The non-transitory computer readable medium of claim 21, comprising:

deriving at least one of the short term usage pattern or the long term usage pattern based on one or more usage patterns of the one or more similar users.

31.	 (New) The non-transitory computer readable medium of claim 21, the operations comprising:
upon a determination that the second user is not a human user, automatically reporting, by the computer, the determination that the second user is not a human user to the audit server.

32.	 (New) The method of claim 1, comprising:
upon a determination that the second user is not a human user, automatically reporting, by the computer, the determination that the second user is not a human user to the audit server.

33.	 (New) The apparatus of claim 6, wherein the qualitative assessment module is configured to:
upon a determination that the second user is not a human user, report the determination that the second user is not a human user to the audit server.

Allowable Subject Matter

Claims 1 – 10, 21 – 22, and 26 – 33 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The independent claim discloses of determining of impressions are from a human or a machine based on using short term patterns and templates and long term patterns and templates to make qualitative assessment wherein the qualitative assessment is based on a determination of whether the user generates video ad requests for the online video advertisement at a first rate faster than once per first period of time, wherein the first period of time corresponds to a length of the online video advertisement which the prior art does not disclose. The prior art discloses the determination of the short term pattern, long term pattern but does not explicitly disclose the combination to have been obvious to one or ordinary skill in the art to combine the references to produce the invention.
Combining these references in the particular order and combination and the particular pieces of each reference to arrive at the invention would not have been obvious to one of ordinary skill in at the time of the invention. Therefore the claims are found to be allowable over the prior art of record.


The closest prior art of record is US Patent 8103543 – Zwicky et al., US PB Pubs 20150156084 – Kaminsky et al., US Patent 9456343 – Mikhalache et al., US PG pub 20140358671 – Wei et al., US Patent 8271413 – Agarwal et al., US Patent 6601014 – Dempsey et al. US Patent 9781452 – Geller et al.;  Chu, Zi "Detecting Abnormal Behavior in Web Applications" William and Mary Scholar Works, Pg. 125 - 126 ( Published online https://scholarworks.wm.edu/cgi/viewcontent.cgi?article=3146&context=etd on 2012)  Chamila Kumara Walgampaya "Click fraud : how to spot it, how to stop it?" University of Louisvilles's Institutional Repository, Pg. 29 and 17 (Published online 
ZWICKY discloses click fraud detecting based on different types of usage patterns and determine that advertisers should not pay for the fraud.
KAMINSKY discloses of determining if a browser is operated by a human or a bot / non-human agent based on statistics and performance metrics
MIKHALACHE discloses of detecting patterns based on behaviors in regards to sleep patterns
WEI discloses detects fraud ad activity based upon age groups
AGARWAL discloses of estimating ad schedule based upon predicted patterns
DEMPSEY discloses of determining weighted averages with respect to qualitative assessments
GELLER discloses of evaluating video and predetermined video intervals for parameters
ZI discloses if detecting fraud based upon speed rate of movement of cursor or mouse speed efficiencies to determine click fraud
WALGAMPAYA discloses detecting click fraud through page view time statistics and traffic user agents

As per Independent claims 1, 6 and 21, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of:

“A computer-implemented method for determining whether an entity generating impressions for an online video advertisement is human, comprising: receiving, at a computer, ad viewing information for a user; calculating, by the computer, based on the ad viewing information for the user, a short term usage pattern for the user, the short term usage pattern reflecting user interaction with the online video advertisement; comparing, by the computer, the short term usage pattern with a short term usage template and determining a first deviation in the short term usage pattern; generating, by the computer, based on the ad viewing information for the user, a long term usage pattern for the user, wherein the short term usage pattern is generated over a first time interval that is smaller than a second time interval for generating the long term usage pattern, and wherein the long term usage pattern for the user comprises an indication of (i) a plurality of time periods of a day and (ii) a first set of levels of activity comprising at least one level of activity for each time period of the plurality of time periods of the day; comparing, by the computer, the long term usage pattern with a long term usage template indicative of (i) the plurality of time periods of the day and (ii) a second set of levels of activity comprising at least one level of activity for each time period of the plurality of time periods of the day, and determining a second deviation in the long term usage pattern based upon the comparing the long term usage pattern with the long term usage template, wherein the comparing the long term usage pattern with the long term usage template comprises comparing the first set of levels of activity with the second set of levels of activity, wherein the comparing the long term usage pattern with the long term usage template comprises determining whether the user exhibits usual human usage comprising a sleep pattern indicative of a long period of inactivity associated with a daily sleep time of the user; making, by the computer, a qualitative assessment regarding whether or not the user is a human user based on at least one of the first deviation in the short term usage pattern or the second deviation in the long term usage pattern, wherein the qualitative assessment is based on at least one of: a determination of whether the user generates video ad requests, from the user to at least one server, at a first rate faster than once per first period of time, wherein the first period of time corresponds to a programmable time; or 
a determination of whether the user generates video ad requests for the online video advertisement, from the user to at least one server, at a second rate faster than once per second period of time, wherein the second period of time corresponds to a length of the online video advertisement; upon a determination that the user is not a human user, automatically reporting, by the computer, the determination that the user is not a human user to an audit server for adjusting online video advertisement insertion charges that are generated based on activity of the user; and making, by the computer, a second qualitative assessment regarding whether or not a second user is a human user, wherein the second qualitative assessment is based on at least one of: a determination of whether the second user generates video ad requests, from the second user to at least one server, at a third rate faster than once per the first period of time; or a determination of whether the second user generates video ad requests for the online video advertisement, from the second user to at least one server, at a fourth rate faster than once per the second period of time. ”

Claims 2 – 5, 7 – 10, 22, and 26 – 33 depend upon independent claims 1, 6 and 21, incorporate all the limitations of claims 1, 6 and 21 and are allowable for the same reason.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1 – 10, 21 – 22, and 26 – 33 are allowed
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.H.T/Examiner, Art Unit 3681                                                                                                                                                                                                
/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681